UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 5, 2013 CAPITAL BANK FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-1479750 27-1454759 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 121 Alhambra Plaza, Suite 1601 Coral Gables, Florida 33134 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (305) 670-0200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure Capital Bank Financial Corp. (the “Company”) is submitting as Exhibit 99.1 to this report presentation materials, anticipated to be used in meetings with investors, which supplement the presentation materials submitted as Exhibit 99.1 to the Company’s Current Report on Form 8-K dated January 30, 2013.These supplemental presentation materials will also be posted on the Company’s website at www.capitalbank-us.com. Section 8 – Other Events Section 8.01.Other Events. On February 5, 2013, the Company issued a press release, announcing that its Board of Directors authorized the repurchase of up to $50 million of its common stock, from time to time, subject to market conditions and other factors. A copy of the press release is furnished hereto as Exhibit 99.2. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1Presentation dated February 5, 2013. Exhibit 99.2Press Release of Capital Bank Financial Corp. dated February 5, 2013. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL BANK FINANCIAL CORP. (Registrant) Date:February 5, 2013By: /s/ Christopher G. Marshall Christopher G. Marshall Chief Financial Officer Exhibit Index Exhibit 99.1Presentation dated February 5, 2013. Exhibit 99.2Press Release of Capital Bank Financial Corp. dated February 5, 2013.
